 
EXHIBIT 10.2

 
SECURED REVOLVING CREDIT NOTE
 
$6,000,000 and Interest
October 30, 2009



FOR VALUE RECEIVED, Elecsys Corporation, a Kansas corporation (the “Borrower”)
promises to pay to the order of UMB Bank, N.A. (the “Bank”), at its main office
in Kansas City, Missouri, on October 30, 2011, or as otherwise required by the
terms of the Secured Loan Agreement, as defined below, the principal sum of Six
Million and 00/100 Dollars ($6,000,000) or such other lesser amount as shall be
noted on the Schedule of Disbursements and Payments of Principal attached hereto
pursuant to the authority set forth herein or otherwise recorded on the books
and records of the Bank, together with interest on the unpaid principal balance
hereof from time to time outstanding from date or dates of disbursement until
paid at the rate or rates set forth in that certain Secured Loan Agreement
between the Bank and the Borrower dated the date hereof (the “Secured Loan
Agreement”), adjusted as set forth therein, with all accrued interest payable as
set forth therein.  Interest hereunder shall be computed on the basis of days
elapsed and assuming a 360-day year.  Unless the Bank, in its sole discretion,
may from time to time otherwise direct, all payments shall be applied first to
payment of accrued interest, and then to reduction of the principal sum due
hereunder.  Any part of the outstanding principal balance hereof may be paid
prior to maturity and if less than the full amount due hereunder is paid, the
Borrower may from time to time until maturity receive further disbursements
hereunder; provided, however, the aggregate amount of all principal amounts
outstanding hereunder shall at no time exceed the face amount of this Note.  In
the event the Borrower pays any part of the principal balance hereof prior to
maturity or, in accordance with the terms hereof, receives any additional
disbursements of principal hereunder, the principal amount due hereunder shall
be the last amount stated to be the Unpaid Principal Balance of the Note on the
Schedule of Disbursements and Payments of Principal or otherwise recorded on the
books and records of the Bank and the Borrower hereby authorizes any officer of
the Bank to make notations on the Schedule of Disbursements and Payments of
Principal or to otherwise make an entry in the books and records of the Bank
from time to time to evidence payments and disbursements hereunder.  The Bank or
holder hereof may make advances upon oral or written instructions of the
Borrower or any other person or persons duly authorized by the Borrower.
 
All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Secured Loan Agreement.
 
Upon occurrence of any of the Events of Default set forth in the Secured Loan
Agreement and the declaration thereof by the Bank or the Revolving Credit
Maturity Date, whichever happens earlier, then this Note and all other
obligations of the Borrower to the holder hereof shall immediately become due
and payable in full without further notice or demand except as otherwise
specifically provided in the Secured Loan Agreement.
 
The interpretation of this instrument and the rights and remedies of the parties
hereto shall be governed by the laws of the State of Missouri.  To the extent
permitted by applicable law, the Borrower agrees to pay all expenses of the
holder in collecting this Note and enforcing the Bank’s rights under the Secured
Loan Agreement, including reasonable attorneys’ fees and expenses.
 

 
 

--------------------------------------------------------------------------------

 

All credit evidenced by this Note is extended pursuant to the Secured Loan
Agreement, reference to which is made for a complete statement of all terms and
conditions of all borrowings evidenced hereby.
 

 
ELECSYS CORPORATION
 
By: 
______________________________                                                                
Name: 
____________________________                                                                
Title: 
_____________________________                                                                



 

 
2

--------------------------------------------------------------------------------

 

Schedule No. 1
 
SCHEDULE OF DISBURSEMENTS AND PAYMENTS OF PRINCIPAL AND INTEREST
 
Date
Date Interest
Paid to
Interest Rate
Interest Paid
Amount of
Principal
Disbursement
Amount of
Principal
Payment
Unpaid
Principal
Balance
Disbursement
Approved By
                                                                               
                                                                               
                                                                               
                                                                               
               



This is the Schedule of Disbursements and Payments of Principal and Interest
referred to in the Secured Revolving Credit Note dated ___________, 2009, made
by the undersigned to the order of UMB Bank, N.A.
 
Dated: ______________, 2009
 
ELECSYS CORPORATION
By: 
______________________________                                                                
Name: 
____________________________                                                                
Title: 
_____________________________                                                          
 






 
3

--------------------------------------------------------------------------------

 
